 


109 HJ 65 : Disapproving the recommendations of the Defense Base Closure and Realignment Commission.
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
Union Calendar No. 132 
109th CONGRESS 
1st Session 
H. J. RES. 65 
[Report No. 109–243] 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mr. LaHood introduced the following joint resolution; which was referred to the Committee on Armed Services 
 

September 29, 2005
Additional sponsors: Mr. Gene Green of Texas, Mr. Holt, Mr. Barrow, Mr. Pallone, Mr. Evans, Mr. Abercrombie, Mr. Fitzpatrick of Pennsylvania, Mr. Smith of New Jersey, and Mr. Scott of Georgia

 
September 29, 2005 
Reported adversely from the Committee on Armed Services, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
 
JOINT RESOLUTION 
Disapproving the recommendations of the Defense Base Closure and Realignment Commission. 
 
 
That Congress disapproves the recommendations of the Defense Base Closure and Realignment Commission as submitted by the President on September 15, 2005. 
 
 
September 29, 2005 
Reported adversely from the Committee on Armed Services, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
